OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                 ©FF8CIIAL BUS""""**                                 \
                 STATE OF TE
                                                          3               PITWITV BOWES

                 PENALTY FOR ♦•*                                                          ^s
                                                          02 1R           ^ PP
3/25/2015        PRIVATE
                 r^^ASE; USE'
                         USSfc       * ; |g^^^^ 0006557458                MAR 26 2015
PARRISH, RONALD BUCK f*Ct. ^o.^^M^W^^ 7WR?2W60-b4
The Court has dismissed your applicatio^for,writ.of habeas corpus without written
order; the sentence has been dis^hafged^^x^im^ffarrington, 310 S.W.3d
452 (Tex. Crim. ^pTCOlO).
                                                                   %Jjel Acosta, Clerk
                            RONALD BUCK BARRISH
                            DANIEL UNIJ^TDC #1181190
                            938 SOUJHFM 1673
                            SNYPER, TX 79549